 WILMINGTON BUILDING & CONSTRUCTION TRADES, ETC6215 If a majority of the employees voting in group 2 select the Team-sters, they will be taken to have indicated their desire to constitute aseparate unit, and the Regional Director conducting the elections di-rected herein is hereby instructed to issue a certification of representa-tives to the Teamsters for such unit, which the Board, in such circum-stances, finds appropriate for purposes of collective bargainingIf, however, a majority in voting group 2 does not vote for theTeamsters, such a group will appropriately be included with the em-ployees in voting group 1 and their votes will be pooled with thosein voting group 14 The aforesaid Regional Director is instructed toissue a certification of representatives to the labor organization se-lected by the majority of the employees in the pooled group, whichunit the Board, in such circumstances, finds to be appropriate forpurposes of collective bargaining[Text of Direction of Elections omitted from publication ]4If the votes are pooled, they are to be talked in the followingmannerThe votes forthe labor organization seeking a separate unit in group 2 shall be counted as valid votesbut neither for nor against the tabor organizations seeking to represent the production andmaintenance unitAll other votes are to be accorded their face value, whether forrepresentation by the unions seeking the more comprehensive group or for no unionWilmington Building and Construction Trades Council, AFL-CIOandJames H. Wood.Case No 5-CC-114February 15,1960DECISION AND ORDEROn November 19, 1959, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached heretoThereafter, the General Coun-sel filed exceptions to the Intermediate Report, together with a sup-porting brief, the Respondent filed a brief in support of the Inter-mediate ReportThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the General Counsel's exceptionsAccord-ingly, the Board adopts the findings of the Trial Examiner, but nothis conclusions and recommendationsIn 1959, Charging Party Wood, a general contractor, was engagedin three construction projects in the vicinity of Dover, Delaware126 NLRB No. 79 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertain of the work on each of the projects had been subcontracted toother contractors.Wood and several of the subcontractors employednonunion men; about half the subcontractors had union shops.Picketing began at the Wesley College job on June 16, 1959, and atthe Delaware State College and William Henry High School jobs inmid-July.The pickets carried the following sign :ATTENTIONCONSTRUCTION WORKERSJOIN YOUR APPROPRIATECRAFT UNIONIMPROVE YOUR STANDARDOF LIVINGSEE YOUR PICKETS FORAUTHORIZATION CARDSWILMINGTON BUILDING TRADES COUNCILAFL-CIOAs set forth more fully in the Intermediate Report, the employeesof the union subcontractors, as well as Wood's union employees,walked off the jobs as soon as the picketing began at each site andrefused to return as long as the picketing continued.'Further, truck-drivers refused to cross the picket line to deliver supplies to Woodor to any of the subcontractors.However, the nonunion employeesremained on the job.Picketing at the jobsites was sporadic.On some occasions, twopickets appeared; at other times, only one was present.There wereeven days when the pickets were not present at all.The pickets, whenon duty, distributed some membership cards; however, no literaturewas distributed and no organizational meetings were held.Althoughthe pickets never told any employee, union member or not, to cross ornot to cross the picket line, no real effort was made to inform the em-ployees that the picketing was directed only against the primary em-ployers, i.e., those employers employing nonunion men.2The General Counsel contends that the Respondent's picketing con-stituted an inducement to the employees of the neutral subcontractorsto cease work on the Wood projects in violation of Section 8(b) (4) (A)of the Act. The Respondent asserts that its picketing was entirely or-ganizational in nature and that it was aimed at all nonunion em-ployees working at each situs.'The sole exception appears to have been the bricklayers,of Bricklayers Local UnionNo. 1, who worked at all three jobs throughout the picketing2 In addition to membership cards, each picket also carried a small card entitled"Instructions to Pickets," which read, in relevant part, as follows : "We are here for thepurpose of organizing and to give out authorization cards.You are not to hinder or stopanyone from passing the picket line.For any further questions which you may needanswered, contact the Council's office." WILMINGTON BUILDING & CONSTRUCTION TRADES, ETC.623The Trial Examiner concluded that the Respondent was in factengaged in an organizational effort, albeit a poorly conducted one,and that its signs were aimed at all unorganized employees on thethree jobs.He further concluded that the General Counsel hadfailed to prove an illegal objective, and recommended that the com-plaint be dismissed in its entirety.For the following reasons, wedisagree.The rules regulating so-called "common situs picketing" are wellsettled, and provide, in relevant part, that the picketing must clearlydisclose the identity of the primary employer against whom thepicketing is directed.'The Respondent contends that Wood was notthe only primary employer at each situs, and that its picketing wasdirected not only at Wood's employees but also at the employees ofall nonunion subcontractors working at the three projects.However,about half the subcontractors working at the three projects employedonly union members.Despite the known presence at the jobsites ofthe employees of these secondary employers, the Respondent took noaffirmative steps, by signs or otherwise, to limit the impact of itspicketing to the employees of the primary employers. The inevitableeffect of the Respondent's conduct was to induce and encourageallthe employees, including the employees of the neutral employers, tocease performing services in the course of their employment, with anobject of exerting pressure on the secondary employers to cease doingbusiness with the primary employers.In view of the foregoing, and upon the record as a whole, we find,contrary to the Trial Examiner, that the Respondent violated Section8(b) (4) (A) of the Act by inducing and encouraging employees ofneutral employers to engage in a concerted refusal in the course oftheir employment to perform services, to accomplish the aforesaidunlawful objective 4CONCLUSIONS OF LAW1.James H.Wood is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Respondent,Wilmington Building and Construction TradesCouncil, AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.By inducing and encouraging employees of neutral employers toengage in a concerted refusal in the course of their employment toperform services for their employers,with an object of forcing orrequiring any employer or other person to cease doing business with8Sailors'Union of thePacific,AFL (Moore Dry Dock Company),92 NLRB 547, 549.d John A. Psezonki, d/b/a Stover Steel Service v. N.L.R.B.,219 F. 2d 879(C.A. 4, 1955).See alsoBrotherhdod of Painters,etc.,Local Union No.193,et at(Pittsburgh Plate GlassCompany),110 NLRB 455,Local Union No 48, Sheet Metal Workers'InternationalAsso-ciattion,AFL-CIO,et al.(AcoustcEngineering of Alabama,Inc ),120 NLRB 212, 218. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other person, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b) (4) (A) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, WilmingtonBuilding and Construction Trades Council, AFL-CIO, its officers,representatives, agents, successors, and assigns, shall:1.Cease and desist from inducing and encouraging the employeesof neutral employers at the James H. Wood construction projects inthe vicinity of Dover, Delaware, to engage in a strike or concertedrefusal in the course of their employment to perform services for theiremployers where an object thereof is to force or require any employeror other person to cease doing business with James H. Wood or anyother person at the aforesaid projects.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the Respondent's offices in Wilmington, Delaware,copies of the notice attached hereto marked "Appendix."'Copies ofsaid notice, to be furnished by the Regional Director for the FifthRegion, shall, after being signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(b)Mail to the Regional Director for the Fifth Region signedcopies of the aforementioned notice for posting by James H. Wood,the Company willing, in places where notices to employees are cus-tomarily posted.Copies of said notice, to be furnished by the RegionalDirector, shall, after being signed by the Respondent, as indicated, beforthwith returned to the Regional Director for disposition by him.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.MEMBER FANNING took no part in the consideration of the aboveDecision and Order.5 In the event that this Order is enforced by a decree of 'a United States Court ofAppeals, there shall be substituted for the words "Pursuant,to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." WILMINGTON BUILDING & CONSTRUCTION TRADES, ETC.625APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage the employees of neutralemployers at the James H. Wood construction projects at. WesleyCollege,Delaware State College, andWilliam Henry HighSchool, in the vicinity of Dover, Delaware, to engage in a strikeor concerted refusal in the course of their employment to performservices for their employers where an object thereof is to forceor require any employer or other person to cease doing businesswith James H. Wood, or any other person, at the aforesaidprojects.WILMINGTON BUILDING AND CONSTRUCTIONTRADES COUNCIL,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEIthaving been charged 1 by James H. Wood of Dover, Delaware (ChargingParty), thatWilmington Building and Construction Trades Council, AFL-CIO(Respondent), has been engaging in and is engaging in unfair labor practices affectingcommerce, as set forth and defined in the National Labor Relations Act, as amended,61 Stat. 136 (Act), the General Counsel of the National Labor Relations Board(Board), on behalf of the Board, by the Regional Director for the Fifth Region(Baltimore,Maryland), issued a complaint and notice of hearing on August 14,1959, pursuant to the Board's Rules and Regulations, alleging that the Respondenthad engaged in and was engaging in unfair labor practices within the meaning ofSection 8(b)(4)(A)2 and Section 2(6) and (7) of the Act. Copies of the com-plaint and notice of hearing were duly served on the Respondent and the ChargingParty.1The charge was filed July 10, 1959 ; an amended charge was filed August 14, 1959.Section S :(b) It shall be an unfair labor practice for a labor organization or its agents-(*Okki(4) to engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on or perform anyservices where an object thereof is: (A) forcing or requiring any employer or self-employed person to join any labor or employer organization or any employer or otherperson to cease using, selling, handling, transporting, or otherwise dealing in theproducts of any other producer, processor, or manufacturer, or to cease doing businesswith any other person.554401-60-vol. 126-41 626DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices the complaint alleged, in substance,that as a general contractor engaged in erecting certain buildings the Charging Partycontracted with various subcontractors to perform certain work on his erectingprojects and that the Respondent (by its officers and agents) since on or aboutJune 16, 1959, and thereafter has, by picketing and other means, induced or en-couraged the employees of said subcontractors to engage in a strike or a con-certed refusal, in the course of their employment, to use, manufacture, process,transport, or otherwise handle or work on goods, articles, materials, or commoditiesor to perform services for their respective employers, with the object of forcing orrequiring their employers to cease doing business with the Charging Party.Thatsaid conduct of the Respondent is violative of the Act, more particularly Section8(b) (4) (A) thereof.On September 4, 1959, the Respondent duly filed an answer, denying that it hadengaged in any of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held before Louis Plost, the duly designatedTrial Examiner, at Wilmington, Delaware, on September 21, 1959.The GeneralCounsel, the Respondent, and the Charging Party were represented by counsel, allbeing hereinafter referred to in the names of their principals.The parties par-ticipated in the hearing, were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on the issues, to argueorally on the record, and to file briefs, proposed findings of fact, and conclusions oflaw with the Trial Examiner.No witnesses were called.The parties by jointmotion offered the transcript of a hearing for an injunction before the HonorableCaleb M. Wright, Chief Judge of the District Court of the United States for theDistrict of Delaware, held on August 13 and 14, 1959, in lieu of testimony.Theparties stated on the record that in the main the testimony before Chief Judge Wrightin the matter, which would cover the allegations in the complaint herein, was un-contradicted and that credibility findings by the Trial Examiner were not necessary.The Trial Examiner admitted the transcript as offered, has carefully studied the same,and bases all his findings on the transcript as admitted.A date (later extended on joint motion to October 29, 1959) was set for thefiling of briefs with the Trial Examiner.A brief was received from the ChargingParty on October 20, from the General Counsel October 29, 1959.Upon the record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYJames H. Wood (Charging Party) is a sole proprietor engaged in the constructionindustry with his main office located in Dover, Delaware.During the 12 monthsimmediately preceding the issuance of the complaint herein he purchased materialsand supplies of a value in excess of $400,000, which were shipped from points outsidethe State of Delaware direct to points within the State of Delaware.H. THE RESPONDENTThe Respondent,Wilmington Building and ConstructionTrades Council, AFL-CIO (Respondent Council),isan association of building and construction tradesunions and is affiliated with the Building and ConstructionTradesDepartment ofAFL-CIO.The Respondent Council is composed only of delegates from its mem-ber unions and its executive and organizing committees are composed of the businessrepresentatives of the constituent unions.It has no members among employees assuchTo the extentthe Respondent Council engages in organizational activities. oracts in the interests of employees,itdoes so on behalf of the building craft unionswhich compose it.III.THE UNFAIR LABOR PRACTICESThe record made before the Honorable Caleb M. Wright, Chief Judge of theDistrict Court of the United States for the District of Delaware, discloses from thetestimony of James H Wood (the Charging Party herein) that as a building con-tractor on and before June 16, 1959, he was engaged in certain building operationson three projects in the vicinity of Dover, Delaware, namely: Wesley College, Dela-ware State College, and William Henry High School, portions of the work on eachjob having been subcontracted by Wood to other contractors some of whom op-erated with nonunion employees.At the Wesley College job only two of the five subcontractors, Keystone Wire &Metal Company and Concrete Plank Company, had employees who were union WILMINGTON BUILDING & CONSTRUCTION TRADES,ETC.627members.On June 16, 1959, the Wesley College job was picketed, the picketscarrying a sign which read:ATTENTIONCONSTRUCTION WORKERSJOIN YOUR APPROPRIATECRAFT UNIONIMPROVE YOUR STANDARDOF LIVINGSEE YOUR PICKETS FORAUTHORIZATION CARDSWILMINGTON BUILDING TRADES COUNCILAFL-CIOThe Keystone Wire had alreadybegun work before June 16, but after the picketsappeared,accordingtoWood, "they called up and they said they would have toleave the job because the picket is there."Keystone Wire employees did quit workon theWesley Collegejob and when sometime laterWoodinquired of the sub-contractor"when are you going to put up those stairs"he was told"we can't untilthe pickets leave the job."Woodhad subcontracted the construction of a concrete slab roof at Wesleywith the Concrete Plank Company,who had employees on the job to do the work,however the job was picketed,as above described before they began.A truckloadof concrete slabs arrived while the pickets were presentbut the driverobservingthe picket refused to unload the materials.The truckwas unloadedbyWood'semployees.The Concrete Plank Company's employees left the job and did notreturn.The roof was installed by Wood's employees.According to Wood's testimony,shown by the district court transcript,picketsappeared at his Delaware State College job sometime in mid-July,and "the day thepickets arrived"the employees of subcontractors Standard BitulithicCompany,Cement Enamel Company, and Wallace & Gale then working on the DelawareState College job, "all three stopped at the same time."At Wood's job at William Henry High School, the pickets also appeared sometime after mid-July and on the day they appeared the employees of Leon Wilkins,the subcontractor installing the plumbing,allquitincluding their foreman whotoldWood that he "couldn't cross the picket line."Wood hasnever been askedby theRespondent Council to sign a contract orenter into negotiations.He has never had any dispute with the Respondent. Priorto the picketing,which was not carried on at all three jobs simultaneously, Woodhad three ironworkers in his "direct"employ who were union members.They leftwhen the pickets appeared and no union member has gone to work for him since.AccordingtoWood the pickets on his three jobs have not distributed literatureand apparently no organizational meetings of employees on either job has beencalled or advertised by the Council;however, Raymond McBride, a business repre-sentative of one of the local unions forming the Council,testified before Chief JudgeWright that he (McBride) personally acted as a picket at the Wood jobs; thathe carried"Authorization Cards"; that on the first day of the picketing he "gaveout" three cards and that later "gave out" one more, that other pickets also hadcardswhich they distributed.No corroboration of McBride's testimony waspresented.Robert A. Wood,son of the Charging Party and job superintendent on the WesleyCollege job, testified that he has observed no leaflets or other material passed by thepickets there;that the pickets did not come to the site before the workman but"arrived sometimes in mid-morning,"and that the picket has been on duty"sporadically."Robert Wood further testified that after the picketing began various truckdriversrefused to deliver materials at the Wesley College job.Wood's testimony regardingtruck deliveries was corroboratedby Paul C.Hankins and Louis Limmer, employeesof subcontractors at Wesley College.The testimony of the ChargingParty,James H. Wood, found corroboration inthe testimony of employers of men who quit their work as a direct result of thepicketing.Thus of three subcontractors on Wood's Delaware StateCollege job,whose employees are union members, WilliamAhrens,president of Cement EnamelCompany, testified that when the picket appeared his employees left their work 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDand have not returned.Burton E. Webb, superintendent of Standard BitulithicCompany, testified that when Delaware State College was picketed, the company'semployees on that job "decided to take the day off" and had not returned at thetime of the hearing before Chief Judge Wright.Likewise Paul W. Neal, a union member employee of Wallace & Gale, subcon-tractors on the Delaware State College job, testified that on July 6, 1950, when thepicket first appeared there, he, together with the only other Wallace & Gale employeethere,who was also the Local Union's shop steward, both quit work and "wenthome."Neal testified that about 3 weeks later he and the other man returned to thejob and have been working there steadily although "the picket has been there everyday."Leon E. Wilkins, plumbing and heating work subcontractor for Wood's job atWilliam Henry High School, testified that his employees on the job were representedby a union, that when the job was picketed, as herein described, his employeesrefused to "cross the picket line"; that he asked Gorden McLean, the business agentof the local plumbers union representing his employees, the reason for the picketingand was told by McLean that "the purpose of the picketing was to organize theunorganized employees" and that the Union had "to picket all the jobs." 3John J. Pierce, president of the Respondent Council, testified that the Councilvoted to conduct a campaign to organize "the unorganized workers" of the buildingtrades in Delaware and that the three Wood's jobs were picketed as part of theeffort which was intended to be entirely organizational and directed at the unor-ganized building trade craftsmen within the Respondent's jurisdiction.AccordingtoPierce nothing in the Council's constitution or bylaws prohibits any unionmember employed on any job from crossing a picket line; however, RaymondMcBride, business representative of one of the local unions, hereinbefore referredto in connection with the distribution of union literature, testified:Q. So that as matters stand now, when a picket line is formed for anypurpose, members of unions will not cross that picket line?A.Members of the unions do cross that picket line.Q. They doA. I am talking as an individual member of a union, not for the-Q. I am talking about members of the union. Do they cross the picket lines?A. They do, yes.We have members that have crossed picket lines.Q.Well, do they cross it with the authorization of the union?A. They will probably ask the business agent, should they or shouldn't they.The business agent says, "I can'ttell you not to or I can't tell you to.Youcarry a union bookand it isup to you as an individual union member.Drawyour own decision there."William P Walsh, business representative of Bricklayers Local Union Number 1,with jurisdiction over the entire State of Delaware, testified that members of LocalUnion Number 1, were employed on all three Wood projects and had workedthroughout all the time the jobs were picketed.Contentions of the PartiesThe General Counsel, on the above outlined facts, admittedly not in materialdispute, argues that a clear violation of Section 8(b)(4)1(.A) 4 has been proven,because the Respondent during anexistingdispute witha primaryemployer exertedeconomic pressure againsta secondaryemployer with whom it had no dispute, andapplied such pressure by picketing a situs common to both the primary and secondaryemployers with picket signs which did not clearly state that the Respondent Councilwas picketingonlythe employer with whom it was in dispute.The General Counsel cites the familiarMoore Dry Dock 5standards.In orderto place a floor under the contention is compelled to argue:The evidence herein clearly demonstrates that the Respondent is not conductingthe picketing in a manner to disclose clearly that the dispute is with Wood, theprimary employer.3 '\rilkmsvolunteered the testimony he "signed a contractwithWoodthat the job[William HenryHigh School]be done under open shop conditions"An interesting situ-ation might have arisen had a charge been filed involving this contract.*See footnote 2.&MooreDry Dock Company,92 NLRB 547-549. WILMINGTON BUILDING & CONSTRUCTION TRADES, ETC.629From the state of the record, which is controlling herein, the Trial Examiner mustcome to the opinion that the General Counsel is really asking that the TrialExaminerinferthat a dispute between the Respondent and the Charging Partyexisted, that the picketing grew out of this dispute and thus all matters surroundingthe picketing are steeped in illegality.The Trial Examiner does not believe the evidence in any way supports theGeneral Counsel in this contention.Contrary to the argument of the General Counsel the Respondent Council con-tends that the object of the picketing at the Wood projects was solely to organizethe unorganized construction workers; that no dispute existed between the Respond-ent and Wood is clearly shown by Wood's testimony:Q. (By Mr. Craven.)Mr. Wood, have you ever been approached by anyofficer or official of the Wilmington Building Trades Council and asked tosign a contract with the Council?A No.Q.Have you ever had any argument or dispute with the Wilmington Build-ing Trades Council?A No. I have had a sub-contractor that had a dispute.Q.No, I am asking-A. You are talking about me?Q. I am talking about you, Mr. Wood.A. That is right.Q. Have you ever had any negotiation of any kind with an officer or officialof the Wilmington Building Trades Council in relation to hours of work orwages or any other conditions of employment?A.No.The Respondent argues that the picket signs were truthful, being addressed clearlyto the nonunion employees; that the fact some union members employed on thethree jobs refused to work behind a picket sign was a matter of individual conscience;that the Respondent was under no obligation to order union members to cross thepicket line and work at the picketed projects; that there is no evidence that theRespondent directed or persuaded union membersnotto cross the picket lines andthat as the object of the picketing was legal the refusal of someunionmen to workat the picketed sites does not make the picketing illegal.The Respondent points out in its brief that before Chief Judge Wright the GeneralCounsel advanced the novel argument thatthe picketing per se established the factthat the Respondent was engaged in a dispute with Wood,citing the following-Mr. SLAUGHTER [for the General Counsel]: Well, I think, your honor, thatthe fact that there is a dispute with Wood is implicit in the whole action that isgoing on, the fact of the pickets at the projects for which Wood is the generalcontractor.Now, it might be that the Union, or the Council is also trying toget to othernon-unionemployers, but whether it is one or whether it is six, thatdoes not alter the fact thatthere has to be a dispute or they wouldn't be there.[Emphasis supplied.]The Trial Examiner is mindful that this argument before Chief Judge Wright wasmade in a pretrial discussionbeforeany evidence was taken.The Respondent closes the argument in its brief to the Trial Examiner as follows:The determining factor is the objective, the intendment, of the strike.The statute forbids a strike if an object of the strike is to induce a person not theprimary employer or an employee of his to take some action such as ceasing todo business with the primary employer.The cases recognized the very practicalfact that, intended or not, sought for or not, aimed for or not, employees ofneutral employers do take action sympathetic with strikers and do put pressureon their own employers.The Supreme Court has described all this anddelineated the rules in the series of cases we have cited.The question is theobjective.In the case at bar, if the objective of the strike encompassed SaltDome only, it was legal. If its objective was partly Todd or its employees itwas illegal.The differenceis inwhether the effect on Todd's workers was anobjective of the strike or was merely an incident of it.The line is fine, but wethink the Board erred in some aspects of its consideration and these errors ledto an erroneousconclusionon the point. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD43 LRRM 2465-2468, U.S. Court of Appeals (1959) District of Columbia,reversing and remanding the Board's decision in Seafarers' International Unionof North America and Salt Dome Production Company, 119 NLRB 1638,41 LRRM 1362.ConclusionThe Trial Examiner fails to see how the facts disclosed by the record hereineither in logic or equity (not meaning that equity is either the antonym or synonymof logic) in any way compel an inference that the Respondent Council is not whollytruthful in its claim to purity of motive, or was engaged in any other than organiza-tional picketing.In place of inferring that the Respondent Council is not truthful when it statesthat it had no dispute with the Charging Party, that in fact it had no dispute withany of the subcontractors on Wood's jobs and therefore did not seek to induce orencourage the employees of any employer to engage in a strike or a concerted refusalin the course of their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities or to per-form any services, with an object of forcing or requiring any employer or otherperson to cease using, selling, handling, transporting, or otherwise dealing in theproducts of any other producer, processor, or manufacturer, or to cease doingbusiness with any other person, the Trial Examiner finds that the record disclosesquite the contrary and shows only an organizational effort, rather poorly conducted.The Trial Examiner is persuaded that the sign carried by the Respondent's picketsdid not name any contractor because its message was not directed to any contractorthrough his or another's employees.Is it so hard to believe that the Respondent Council meant only what the signproclaimed, an appeal to unorganized construction workers to join an appropriatelocal union? It is quite true that some-not all-union employees on the three jobstreated the sign as an invitation to quit work; does this mean that the Trial Examinershould infer the Council intended an illegal result?On the contrary, the evidence ofquitting work, to the Trial Examiner, shows no more than the individual employeespersonal, uncoerced action.It is also clear that the organizational effort of the Respondent was not accom-panied by the usual vigorous organizing activity but does this mean anything exceptthat the Respondent should take a long look at its representatives?On the entire record, the Trial Examiner is persuaded that no illegal objective hasbeen proven by the General Counsel and will therefore recommend that as thecomplaint is bottomed on the existence of such an illegal motive, which must beinferred, and which inference cannot be made, the complaint be dismissed, in itsentirety.6Final ConclusionUpon a review of the entire record in the case, and upon all the evidence con-sidered as a whole, the Trial Examiner is persuaded that the evidence adduced bytheGeneral Counsel does not sustain the allegations of the complaint that theRespondent has engaged in unfair labor practices within the meaning of the Act.The Trial Examiner will therefore recommend that the complaint be dismissed in itsentirety.Upon the basis of the foregoing findings, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TheRespondent,Wilmington Building andConstruction Trades Council, AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.2.The Charging Party, James H. Wood, is engagedin activities affecting com-merce withinthe meaningof the Act.3The Respondenthas not engaged in unfairlaborpracticeswithinthe meaningof Section8(b) (4) (A) of the Act.[Recommendations omitted from publication ]6Upon the facts in the record made before him, Chief Judge Wright of the UnitedStates District Court for the District of Delaware enjoined the Respondent from picketingat the three Wood lobsitesHowever, as required by the statute the court found onlythat the Regional Director had cause to believe the Act was being violated and thereforeissued his order "to preserve the issues for the orderly determination provided for inthe Act."